         Case 1:19-cv-02228-SAG Document 42 Filed 12/18/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

 NATIONAL FEDERATION OF                     *
 THE BLIND, INC, et al.,
                                            *
               Plaintiffs,
                                            * No. 1:19-CV-02228-SAG
        v.
                                            *
 LINDA H. LAMONE, et al.,
                                            *
               Defendants.
                             ********************

DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                       EXCESS PAGES

       Defendants Linda H. Lamone, State Administrator of Elections, and Michael R.

Cogan, Patrick J. Hogan, Kelley A. Howells, Malcolm R. Funn, and William G. Voelp,

Members of the State Board of Elections (the “State Board”), all sued in their official

capacities, respectfully submit this response to the Plaintiffs’ Motion for Leave to File

Excess Pages (the “Motion for Leave”) (ECF No. 39).

       Plaintiffs’ desire for extra pages for their reply (the “Reply”) in support of their

Motion for Preliminary Injunction (the “PI Motion”) (ECF No. 21) is understandable.

After the filing of Defendants’ Opposition to the PI Motion (the “Opposition”) (ECF No.

24), plaintiffs sought and obtained leave to take 4 depositions (one of which was an out-

of-state third party deposition), and pursue document discovery from two different entities,

creating a substantial discovery record on which to draw in preparing their Reply. But on

its face, this newly created discovery record also provides grounds for the filing of a sur-
           Case 1:19-cv-02228-SAG Document 42 Filed 12/18/19 Page 2 of 3



reply. See, e.g., Wommack v. Ceres Terminals, Inc., No. CV JKB-19-1720, 2019 WL

4393136, at *3 (D. Md. Sept. 13, 2019) (granting leave for filing of sur-reply were original

movant “submitted new evidence with its reply brief”); Doyle v. Hogan, No. CV DKC 19-

0190, 2019 WL 3500924, at *6 (D. Md. Aug. 1, 2019) (granting leave to plaintiff to file

sur-reply where defendant relied in reply brief on plaintiff’s deposition and discovery

responses that were not available at time of filing of original motion). 1 Defendants are not

opposed in principle to plaintiffs’ request for extra pages to argue these newly developed

facts. But under these circumstances, defendants could not consent to that request without

plaintiffs’ consent to the same opportunity for defendants in a sur-reply. Defendants are

willing to consent to plaintiffs’ request for extra pages and withdraw their opposition, if

the Court is willing to grant defendants leave to file a sur-reply.

                                      CONCLUSION

       For the foregoing reasons, if the Court grants plaintiffs’ Motion for Leave it should

also grant leave to defendants to file a sur-reply in support of their Opposition.




       1
         Plaintiffs dispute that a sur-reply is warranted because their Reply “will not raise
any new arguments or issues in their reply memorandum.” Mot. for Leave 1. But the law
of this Circuit is that a “Court may choose to grant leave to file a surreply where new
evidence or a new legal theory is raised in reply.” Groth v. Nakasone, No. CV JKB-16-
2569, 2019 WL 3254602, at *12 (D. Md. July 18, 2019) (citing F.D.I.C v. Cashion, 720
F.3d 169, 176 (4th Cir. 2013)) (emphasis added).




                                             -2-
       Case 1:19-cv-02228-SAG Document 42 Filed 12/18/19 Page 3 of 3



                                  Respectfully submitted,

                                  BRIAN E. FROSH
                                  Attorney General of Maryland

                                  /s/ Andrea W. Trento
                                  ___________________________
                                  JULIA DOYLE BERNHARDT
                                  Assistant Attorney General
                                  Bar No. 25300
                                  ANDREA W. TRENTO
                                  Assistant Attorney General
                                  Bar No. 28816
                                  200 Saint Paul Place, 20th Floor
                                  Baltimore, Maryland 21202
                                  (410) 576-6472
                                  (410) 576-6955 (facsimile)
                                  jbernhardt@oag.state.md.us
                                  atrento@oag.state.md.us


December 18, 2019                 Attorneys for Defendants




                                    -3-
